202 U.S. 501 (1906)
O'CONOR
v.
TEXAS.
No. 236.
Supreme Court of United States.
Argued April 19, 1906.
Decided May 28, 1906.
ERROR TO THE SUPREME COURT OF THE STATE OF TEXAS.
Mr. H.G. Dickinson for plaintiff in error.
Mr. Charles K. Bell, Mr. Robert V. Davidson, Attorney General of the State of Texas, and Mr. William E. Hawkins, for defendant in error, submitted.
*506 MR. JUSTICE BREWER delivered the opinion of the court.
On July 5, 1901, the State of Texas, under the authority of an act of its legislature, filed its petition in the District Court of Travis County against Thomas O'Conor, to recover possession of a tract of over nineteen thousand acres, situated in Webb County.
The defendant appeared and filed a petition for removal to the Circuit Court of the United States, on the ground that he was an alien domiciled in the Republic of Mexico. The removal *507 was claimed under subsection 1 of section 639, Revised Statutes, but, as said by Mr. Chief Justice Waite, delivering the opinion of the court, in Baltimore & Ohio Railroad Company v. Bates, 119 U.S. 464, 467: "Subsections 1 and 2 of section 639 were repealed by the act of 1875; Hyde v. Ruble, 104 U.S. 407; King v. Cornell, 106 U.S. 395, 398; Holland v. Chambers, 110 U.S. 59; Ayres v. Watson, 113 U.S. 594."
Further, in Fisk v. Henarie, 142 U.S. 459, 466, it was held that the purpose of the act of March 3, 1887, 24 Stat. 552, as corrected by the act of August 13, 1888, 25 Stat. 433, was to restrict the jurisdiction of the Circuit Courts, and it was said (p. 468):
"The repealing clause in the act of 1887 does not specifically refer to these prior acts, but declares that `all laws and parts of laws in conflict with the provisions of this act be, and the same are hereby repealed.' The provisions relating to the subject matter under consideration are, however, so comprehensive, as well as so variant from those of the former acts, that we think the intention to substitute the one for the other is necessarily to be inferred and must prevail."
See also Smith v. Lyon, 133 U.S. 315; Shaw v. Quincy Mining Company, 145 U.S. 444; Martin v. Baltimore & Ohio Railroad, 151 U.S. 673; Tennessee v. Union &c. Bank, 152 U.S. 454; Hanrick v. Hanrick, 153 U.S. 192; Mexican National Railroad v. Davidson, 157 U.S. 201; Missouri Pacific Railway v. Fitzgerald, 160 U.S. 556; Wabash Western Railway v. Brow, 164 U.S. 271.
It is clear from these authorities that the petition for removal, which, as will appear, presented the only definite Federal question, was rightfully denied.
Thereupon the defendant filed an answer containing several defenses; a claim of title under and by virtue of a grant made in the year 1767, by the government of Spain to Joaquin Galan; a decree of the District Court of Webb County on March 13, 1872, in a suit for confirmation of title, wherein Daniel Ruggles, claiming to be the owner of the grant to *508 Galan, was plaintiff and the State of Texas defendant, prosecuted under and by virtue of an act of the legislature of Texas, approved February 11, 1860; a confirmation of this decree by an act of the legislature of Texas of April 4, 1881; title by adverse possession under claim of right and title for a period of more than ninety-six years; title by estoppel, in that the State of Texas was estopped by long acquiescence from questioning the decree of the District Court of Webb County of March 13, 1872; title under and by virtue of a decree of the District Court of Webb County, Texas, rendered on January 8, 1862; and a claim of outstanding title in the settlers of the town of Palafox, or their heirs or assigns, as shown by the recitals in the last-mentioned decree.
The case was tried by the court without a jury, which rendered a judgment in favor of the State. From this judgment the defendant prosecuted an appeal to the state Court of Civil Appeals, which reversed the judgment of the trial court and ordered a judgment for the defendant. This judgment was taken to the Supreme Court of the State, which reversed the judgment of the Court of Civil Appeals, and, sustaining the decision of the trial court, entered a judgment in favor of the State.
It is obvious that most of the questions raised by the defenses are of a purely local nature, involving no Federal right. Some explanation may, however, be proper in reference to the decrees of the Webb County District Court. The record is somewhat obscure, but we take the facts to be as stated in the opinions of the Court of Civil Appeals and the Supreme Court. Under the law of 1860 Daniel Ruggles instituted two suits in the District Court of Webb County for confirmation of title to separate tracts of land, one designated as the Palafox and the other as the Balconcitas tract. One suit came to trial on January 8, 1862, and resulted in a decree in favor of Ruggles and a confirmation of his title to a large tract of land. In 1869 a motion was filed by him seeking a construction and modification of this decree of January 8, 1862, but it was *509 overruled. In 1871 the other suit was dismissed for want of jurisdiction. The same year he made a motion to redocket the two cases, which was granted, and at the same time he filed a petition in which he sought to have the decree of 1862 set aside and a confirmation of title of both the tracts, but on March 9, 1872, these motions were refused. On March 12, 1872, he filed in the same court another petition seeking to set aside the decree of January 8, 1862. This motion was sustained. On March 13, 1872, Ruggles filed an amended petition, in which he sought confirmation of title to both tracts, and upon this a decree was the same day entered in favor of Ruggles. The land which was covered by the decree of 1862 was patented to Ruggles and the State has not since questioned the validity of the decree or Ruggles' title. The land in controversy here is located entirely in that portion of the grant which the court in its decree of 1862, declined to confirm in favor of Ruggles, but is included in that which purports to have been confirmed by the decree of March 13, 1872. The suits originally brought by Ruggles were authorized by special statute, to wit, the act of the legislature passed February 11, 1860. That act expired by its own limitations in 1865, and, as the Supreme Court of the State held, the District Court had thereafter no power to set aside the decree of January 8, 1862, or to enter the decree of March 13, 1872. The construction of the state statute and the power which it gave to the District Court of Webb County, and the length of time for the exercise of that power, are matters arising under state law, and the decision of the Supreme Court of the State is conclusive upon us and presents no question arising under the Federal Constitution. So the alleged confirmation of the decree of March 13, 1872, by an act of the legislature of 1881, is also a question arising in the construction of a state statute. The Supreme Court held that it applied only to those decrees which were rendered while the Webb County District Court had authority under the special statute, and did not apply to those which that court assumed to render thereafter.
*510 So far as any defense is based upon the grant made by the government of Spain in the year 1767, it involves no question of a Federal nature. Neither the validity nor construction of any treaty of the United States, nor the validity of the grant, were challenged. Indeed, it may be observed that during the progress of the case in the several state courts no appeal was made to the Federal Constitution, or to any acts of Congress save the one providing for the removal of cases from state to Federal courts.
It is apparent that the only Federal question which was presented, to wit, the right of removal, was correctly decided, and, therefore, the judgment of the District Court is
Affirmed.